Cohalan, J.,
dissents and votes to modify the judgment with the following memorandum: The provision in the collective bargaining agreement between the parties which is now before us states ("Article II—Association and Teachers Rights and Privileges”): "8. Teachers who are denied tenure after having completed the probationary period shall be afforded a full hearing before the Board. At such hearing the applicant shall be afforded the opportunity to show cause as to why he/she should be granted tenure. 9. The Board and Association will abide by the procedures as described in Chapter 866 of the laws of the State of New York commonly known as the Fair Dismissal Law 1972.” That law (Education Law, § 3031), as pertinent, states: "Procedure when tenure not to be granted at conclusion of probationary period or when services to be discontinued. Notwithstanding any other provision of this chapter * * * (a) boards of education * * * shall review all recommendations not to appoint a person on tenure, and, teachers employed on probation by any school district * * * as to whom a recommendation is to be made that appointment on tenure not be granted * * * shall, at least thirty days prior to the board meeting at which such recommendation is to be considered, be notified of such intended recommendation and the date of the board meeting at which it is to be considered. Such teacher may, not later than twenty-one days prior to such meeting, request in writing that he be furnished with a written statement giving the reasons for such recommendation and within seven days thereafter such written statement shall be furnished. * * * (c) This section shall not be construed as modifying existing law with respect to the rights of probationary teachers or the powers and duties of boards of education * * * with respect to the discontinuance of services of teachers” (emphasis supplied). The underlined word ’’not” is decisive in this case. Here the recommendation was that the, teacher be granted tenure; hence, under the statute, she had no legal rights to demand of the board of education a reason for her denial of tenure. The arbitrator both considered and conceded this in his award. He said: "It is true that at the time of her denial of tenure, Section 3031 of the Education Law did not *676require a Board to give reasons when the superintendent had recommended tenure, but that omission has been corrected by subsequent legislation.” He might as well have added that the board should have been sufficiently clairvoyant to forecast the passage of the "subsequent legislation” two years before it was enacted. How can the arbitrator say with good grace that he made a mistake of law which would validate his award? He made no mistake; he knew perfectly well what he was doing and that what he was doing was wrong. And so, by doing what he did, the arbitrator committed a completely irrational act (see CPLR 7511, subd [b], par 1, cl [iii]) and also evinced a definite partiality in favor of petitioner (see CPLR 7511, subd [b], par 1, cl [ii]). At the same time he admitted that he was reaching a decision on a ground not in existence at the time of the act complained of. By taking an oath before commencing the hearing (see CPLR 7506, subd [a]), the arbitrator swore that he would decide the controversy faithfully and fairly. In view of his subsequent violation of a law of whose existence he was well aware (Education Law, § 3031), the irrationality and partiality become patent and irrefutable. Therefore, when we go back to the bargaining agreement and read that teachers "who are denied tenure * * * shall be afforded a' full hearing before the Board”, we must read it with the added feature that the "full hearing” must be in consonance with the applicable and existing law; and applicable and existing law did not at that time make provision for the board of education to give reasons for denying tenure when the superintendent had recommended tenure. It must be borne in mind, too, that the board resisted arbitration and sought to stay it, only to be ordered by the court to submit. As to the nature of the "full hearing”, everyone who had any connection with this matter was present. A teacher’s representative spoke on behalf of the probationer; she herself elected not to comment. According to the record, a full opportunity was vouchsafed for her (see Matter of Venes v Community School Bd. of Dist. 26, 43 NY2d 520) to present her arguments to the board. The arbitrator’s remedy was apparently fashioned almost word-for-word on the award in Matter of Fayetteville-Manlius Cent. School Dist. (Fayetteville-Manlius Teachers Assn.) (51 AD2d 91). There Mr. Justice Goldman dissented and the Court of Appeals reversed on his dissent (41 NY2d 818). But what the arbitrator failed to note, at bar, was that in Fayetteville the teacher had not been given the prerequisite timely notification of denial of tenure. No such issue is present before us. On the merits of the case and fully in conformity with sections 8 and 9 of article 2 of the agreement, the teacher was "afforded a full hearing before the Board.” She was "afforded the opportunity to show cause as to why [she] should be granted tenure.” Nothing in the agreement says anything about the board giving reasons why she should not be granted tenure; nor is there anything in the quoted sections of the agreement (§§ 8, 9) to indicate that the board had to do anything but listen to the arguments advanced on behalf of the teacher. For the foregoing reasons, I respectfully dissent. I would modify Special Term’s judgment by affirming that portion of it that vacates and sets aside the award of the arbitrator. But as to Special Term’s directive that a rehearing "should be had before an arbitrator to be chosen by the parties in compliance with the terms of the contract between them”, I would reverse.